FOR PUBLICATION



ATTORNEY FOR APPELLANT:                       ATTORNEYS FOR APPELLEE:
BRUCE W. GRAHAM                               GREGORY F. ZOELLER
Graham Law Firm, P.C.                         Attorney General of Indiana
Lafayette, Indiana
                                              BRIAN REITZ
                                              Deputy Attorney General
                                              Indianpolis, Indiana


                                                                     Sep 23 2014, 9:41 am


                            IN THE
                  COURT OF APPEALS OF INDIANA

DALE BULTHUIS III,                            )
                                              )
      Appellant-Defendant,                    )
                                              )
         vs.                                  )        No. 79A04-1402-CR-49
                                              )
STATE OF INDIANA,                             )
                                              )
      Appellee-Plaintiff.                     )

                 APPEAL FROM THE TIPPECANOE SUPERIOR COURT
                       The Honorable Randy J. Williams, Judge
                           Cause No. 79D01-1308-FB-21


                                  September 23, 2014

                             OPINION – FOR PUBLICATION

MATHIAS, Judge
       Dale Bulthuis III (“Bulthuis”) was convicted following a jury trial in Tippecanoe

Superior Court of Class B felony dealing in methamphetamine and two counts of Class C

felony neglect of a dependent. The trial court sentenced Bulthuis to an aggregate term of

eighteen years. The trial court also ordered restitution in the amount of $9,597 to the

victim and $2,443.44 to the State. Bulthuis appeals and presents three issues, which we

restate as:

       I.     Whether the trial court erred in admitting evidence found during a search of
              the garage of the home in which Bulthuis was located;

       II.    Whether the State presented evidence sufficient to support Bulthuis’s
              conviction for Class B felony dealing in methamphetamine; and

       III.   Whether the trial court abused its discretion in ordering restitution to the
              State.

       We affirm.

                             Facts and Procedural History

       On August 16, 2013, Shane Allen (“Allen”), a case manager for the Department of

Child Services (“DCS”) was investigating a report of unsupervised children and

manufacturing methamphetamine at a home in Tippecanoe County. Allen therefore met

with Lieutenant Scott Hodson (“Lt. Hodson”) of the Tippecanoe County Sheriff’s

Department to investigate the report. The two went to the house, parked on the street in

front of the residence, and walked up the driveway to the house. When they approached

the attached garage, they noticed a chemical odor, but the odor dissipated. Before they

could get to the front door of the house, Kristen Wireman (“Wireman”) opened the door

and stepped outside. Wireman told Allen and Lt. Hodson that she lived at the house

along with Bulthuis’s children, two-year-old A.B. and four-year-old R.B. Wireman also
                                            2
stated that she rented the house and that she had signed the lease. Allen asked Wireman

if they could look inside the house, and Wireman said, “sure” and let them inside.

Suppression Hearing Tr. p. 24.

       Inside the house, Allen and Lt. Hodson saw the two children and another woman.

Allen told Wireman that they were there to investigate a report that a man named “Dale”

was manufacturing methamphetamine at the residence.            Wireman stated that the

defendant, Dale Bulthuis, was the father of the children and that he visited the residence,

but that he did not live there and was not there at the time. The older child, however,

nodded his head and said, “yes.” Suppression Hearing Tr. p. 24. Shortly thereafter, Lt.

Hodson asked Wireman again if Bulthuis was there, and Wireman said he was not. But

R.B. again nodded his head “yes.” Id. Lt. Hodson then asked Wireman if she would

mind if he looked in her house for Bulthuis. Wireman responded, “no, I don’t mind at

all.” Id. Lt. Hodson asked R.B. where Bulthuis was. The boy stated that Bulthuis was in

the bedroom and led the officer to a bedroom down the hallway, where Lt. Hodson saw a

man, later identified as Bulthuis, hiding in a closet. After waiting for another officer to

arrive, Lt. Hodson took Bulthuis out of the closet and placed him in a police vehicle. Lt.

Hodson then discovered that there was an active warrant for Bulthuis’s arrest.

       Upon returning to the house, Lt. Hodson asked Wireman if he could look in the

garage. Wireman initially responded, “yeah,” but then, as Lt. Hodson opened the garage

door, Wireman asked why he wanted to look in the garage. Suppression Hearing Tr. p.

26. Lt. Hodson responded by stating that they had received information that someone

had been manufacturing methamphetamine at the residence. Wireman then waved her

                                            3
hand and stated, “yeah, go ahead.” Tr. p. 26. When Lt. Hodson entered the garage, he

noted a strong chemical smell but determined that the odor was coming from a

motorcycle that had just been repainted. Lt. Hodson looked in a trash bag lying on the

floor of the garage and found battery shavings, which he knew was a byproduct of the

manufacture of methamphetamine; he also saw camping fuel and starter fluid, which he

also recognized as being used in the manufacture of methamphetamine. Inside a grill, Lt.

Hodson found a device set up to generate hydrogen chloride (“HCl”), another item used

in the manufacture of methamphetamine. Because of the potential dangers presented by

the presence of the suspected methamphetamine lab, Lt. Hodson ordered the occupants of

the house to evacuate and contacted the Indiana State Police (“ISP”) for assistance to

safely remove the materials.

       Lt. Hodson spoke with Wireman and again obtained her consent to search the

house, this time having her sign a written consent form. Thereafter, Lt. Hodson learned

that Wireman too had an active warrant for her arrest, and she was taken to jail. Because

Wireman was no longer present and therefore unable to revoke her consent to search, Lt.

Hodson decided to obtain a search warrant. After obtaining the search warrant, the police,

including ISP Detective Brock Russell (“Det. Russell”), searched the house and garage.

Det. Russell found several items associated with the manufacture of methamphetamine:

empty boxes of “cold packs,” lithium battery shavings, empty bottles of starting fluid,

camping fuel, drain cleaner, digital scales, pieces of aluminum foil, coffee filters, and the

above-mentioned HCl generator. Also found was a plastic bag with a white residue

which later tested positive as methamphetamine. When the police searched the National

                                             4
Precursor Log Exchange (“NPLEX”) records, they discovered that both Bulthuis and

Wireman had reached the allowed purchase limit of 7.2 grams of pseudoephedrine within

thirty days. Indeed, both had recently attempted to purchase pseudoephedrine but been

denied due to having reached the allowed limit.

       Detective Jacob Amberger (“Det. Amberger”) of the Tippecanoe County Sheriff’s

Department later interviewed Bulthuis. Bulthuis signed a written acknowledgement of

his Miranda rights, but still spoke with the detective. During his interview, Bulthuis

admitted that he “screwed up” and claimed that he had only “tinkered with” the HCl

generating bottle found in the garage. Ex. Vol., State’s Ex. 74T, pp. 12, 14. Bulthuis

stated that he obtained pseudoephedrine so that he could make “a couple [of] extra bucks.”

Id. at 12. Bulthuis also told the detective that the bottle found in the garage was the “last

one” and that the “girls” were not involved. Id. at 14.

       On August 21, 2013, the State charged Bulthuis with dealing in methamphetamine

as a Class B felony, two counts of neglect of a dependent as a Class C felony, and

maintaining an illegal drug lab as a Class D felony. Thereafter, Bulthuis requested and

received permission to proceed pro se. On October 28, 2013, Bulthuis filed a pro se

motion to suppress. The trial court held a suppression hearing on November 5, 2013, and

issued an order denying Bulthuis’s motion to suppress on November 14, 2013. Per

Bulthuis’s request, the trial court appointed counsel to represent him at trial. A jury trial

was held on November 19–20, 2013, at the conclusion of which the jury found Bulthuis

guilty as charged.



                                             5
       At a sentencing hearing held on December 20, 2013, the trial court vacated

Bulthuis’s conviction for maintaining an illegal drug lab. The court then imposed a

sentence of twelve years on the Class B felony conviction and six years on the Class C

felony convictions.    The trial court ordered the sentences on the Class C felony

convictions to be served concurrently, but consecutively to the sentence on the Class B

felony conviction, for an aggregate sentence of eighteen years.          The court ordered

Bulthuis to serve ten years executed, two years in Community Corrections, and six years

suspended. Bulthuis now appeals.

                    I. Admission of Evidence Found During Search

       A. Standard of Review

       When a defendant challenges the constitutionality of a search following a

completed trial, the issue is one of whether the trial court properly admitted the evidence.

Casady v. State, 934 N.E.2d 1181, 1188 (Ind. Ct. App. 2010), trans. denied. Questions

regarding the admission of evidence are entrusted to the sound discretion of the trial court.

Fuqua v. State, 984 N.E.2d 709, 713-14 (Ind. Ct. App. 2013), trans. denied. Accordingly,

we review the court’s decision on appeal only for an abuse of that discretion. Id. The

trial court abuses its discretion only if its decision regarding the admission of evidence is

clearly against the logic and effect of the facts and circumstances before it, or if the court

has misinterpreted the law. Id. Regardless of whether the challenge is made through a

pretrial motion to suppress or by an objection at trial, our review of rulings on the

admissibility of evidence is essentially the same: we do not reweigh the evidence, and we



                                              6
consider conflicting evidence in a light most favorable to the trial court’s ruling, but we

also consider any undisputed evidence that is favorable to the defendant. Id.

       Both the Fourth Amendment to the United States Constitution and Article I,

Section 11 of the Indiana Constitution protect “the right of the people to be secure in their

persons, houses, papers and effects, against unreasonable searches and seizures[.]” U.S.

Const. Amend. IV; Ind. Const., art. I § 11. These protections against unreasonable

governmental searches and seizures are a principal mode of discouraging lawless police

conduct. Friend v. State, 858 N.E.2d 646, 650 (Ind. Ct. App. 2006) (citing Jones v. State,

655 N.E.2d 49, 54 (Ind. 1995); Terry v. Ohio, 392 U.S. 1, 12 (1968)). When the police

conduct a warrantless search, the State bears the burden of establishing that an exception

to the warrant requirement is applicable. Id.

       One recognized exception to the warrant requirement is a valid consent to search.

Id. (citing Krise v. State, 746 N.E.2d 957, 961 (Ind. 2001)). When an individual gives the

State permission to search either his person or property, the governmental intrusion is

presumably reasonable. Id. When seeking to rely upon consent to justify a warrantless

search, the State bears the burden of proving that the consent was freely and voluntarily

given Id. at 651.

       The voluntariness of the consent to search is to be determined by considering the

totality of the circumstances. Id. A consent to search is valid except where it is procured

by fraud, duress, fear, intimidation, or where it is merely a submission to the supremacy

of the law. Crocker v. State, 989 N.E.2d 812, 820 (Ind. Ct. App. 2013), trans. denied.



                                                7
        The “totality of the circumstances” from which the voluntariness of a
        [defendant]’s consent is to be determined includes, but is not limited to, the
        following considerations: (1) whether the defendant was advised of his
        Miranda rights prior to the request to search; (2) the defendant’s degree of
        education and intelligence; (3) whether the defendant was advised of his
        right not to consent; (4) whether the detainee has previous encounters with
        law enforcement; (5) whether the officer made any express or implied
        claims of authority to search without consent; (6) whether the officer was
        engaged in any illegal action prior to the request; (7) whether the defendant
        was cooperative previously; and (8) whether the officer was deceptive as to
        his true identity or the purpose of the search.

Id. at 820-21 (citing State v. Scheibelhut, 673 N.E.2d 821, 824-25 (Ind. Ct. App. 1996)).

The determination of whether consent in this context was voluntary is a question of fact,

and a reviewing court is ill-equipped to make factual determinations, especially where the

evidence is conflicting. Scheibelhut, 673 N.E.2d at 824-25.

        B. Validity of Wireman’s Consent

        In the present case, Bulthuis argues that Wireman did not validly consent.1 In

support of his argument, Bulthuis claims that Wireman was unaware that she did not have

to allow the police officers into her home and that Lt. Hodson never actually explained

that he planned to search her home. We disagree. Even if Wireman did testify that she

was unaware of her ability to refuse to consent, the totality of the circumstances support

the trial court’s ruling.

        Lt. Hodson testified that Wireman allowed him and DCS caseworker Allen into

her home and agreed to let Lt. Hodson search her home for Bulthuis. After Bulthuis was

found and taken into custody, Lt. Hodson asked if he could search Wireman’s garage


1
  The State does not argue that Bulthuis did not have “standing” to challenge the search, noting that the
prosecuting attorney conceded the standing issue in the trial court. See Suppression Hearing Tr. p. 91.
                                                   8
because of the report that Bulthuis had been manufacturing methamphetamine.            On

appeal, Bulthuis makes much of the fact that Lt. Hodson testified that he asked if he

could “look” in the garage, which Bulthuis claims is not equivalent to asking for

permission to conduct a search. In context, however, it is clear from Lt. Hodson’s

testimony that he asked for permission to search and not merely to visually inspect the

premises.

      At the suppression hearing, Lt. Hodson testified:

      A.     I asked, I asked her specifically can I look in garage because I’d seen
             pretty much the rest of the [house] throughout the contact and she
             said yeah. And as I to open the door, she said why, and I said well
             our information is that someone’s making Meth here so I, I’ll need to
             check for that and . . .
      Q.     And what was her response?
      A.     She said yeah go ahead and she waved her hand like this.

Suppression Hearing Tr. p. 26 (emphasis added). Lt. Hodson’s testimony at trial was

consistent with this.   When asked why he asked to “check” Wireman’s garage, he

explained:

      At this point that was pretty much the only room I hadn’t seen yet and the
      original complaint had mentioned again meth being made there. So I asked
      her if I could check the kitchen or the garage and she said yeah, sure, but
      why? And I told her straight up was that part of our information was that
      there was meth being made there. And she said okay, yeah, go ahead, and
      she said go ahead.

Trial Tr. p. 153 (emphasis added). From this, the trial court could reasonably conclude

that Lt. Hodson asked for consent to search the garage for evidence of methamphetamine

manufacturing and that Wireman gave such consent.




                                            9
        Moreover, after discovering some evidence of methamphetamine manufacturing

and removing the occupants from the house, Lt. Hodson obtained a written consent to

search from Wireman.2 And when Wireman was removed from the scene due to the

warrant for her arrest, Lt. Hodson sought and obtained a search warrant because Wireman

was no longer there to revoke her consent.

        Although there is no indication that Lt. Hodson informed Wireman of her right to

refuse consent or advised her of her Miranda rights prior to asking if he could search her

house, at that point Wireman was not in custody and there was no requirement that she be

advised of her Miranda rights. Moreover, Lt. Hodson was not deceptive about his

identity: he was dressed in a full police uniform and drove a marked police car. Nor was

he deceptive about the purpose of the search: he informed Wireman of the report of

methamphetamine manufacturing and asked if he could “check for that.” Suppression Tr.

p. 26. Lt. Hodson did not make any claim of authority to search without consent, and

there is no indication that he or Allen were engaged in any illegal activity prior to the

request. And Wireman had been cooperative throughout her encounter with Lt. Hodson

and Allen. Considering the totality of the circumstances, we are unable to agree with

Bulthuis that the trial court abused its discretion in determining that Wireman freely and

voluntarily consented to the search of her house and garage.




2
  Although Wireman testified at the suppression hearing that she was unaware that she was signing a
consent to search her home, the trial court was not required to credit her testimony, especially considering
her testimony that Bulthuis was her “best friend.” Suppression Hearing Tr. p. 59.
                                                    10
       C. Opportunity to Object to Search

       Bulthuis also complains that he was never given an opportunity to object to the

search, citing Georgia v. Randolph, 547 U.S. 103 (2006). In that case, the defendant and

his wife were estranged, and the wife had moved to Canada with her parents for several

weeks. After she returned to the marital residence, she and the defendant were involved

in a domestic dispute, and the police were summoned to the residence. At the residence,

the wife told the police that her husband abused cocaine and that there was evidence of

cocaine use in the home. The police asked the defendant for his consent to search the

house and he “unequivocally refused.” Id. at 107. The police then asked the wife for

consent to search, which she gave. The police found evidence of cocaine use and small

amounts of cocaine.

       On appeal from his conviction for possession of cocaine, Randolph claimed that

the police search of his home was unconstitutional given his refusal of consent. The

United States Supreme Court held that “a physically present inhabitant’s express refusal

of consent to a police search is dispositive as to him, regardless of the consent of a fellow

occupant.” Id. at 122-23. Accordingly, in that case, Randolph’s unequivocal refusal to

consent to the search effectively negated the consent of his wife. Id.

       Here, Bulthuis claims that Randolph should be extended to cover a situation where

one occupant consents but the other occupant “is present, but secreted in a location while

the issue of consent is intentionally withheld.” Appellant’s Br. at 17. We disagree. This

situation was explicitly addressed by the Court in Randolph, when the court distinguished



                                             11
its holding from its prior holdings in Illinois v. Rodriguez, 497 U.S. 177 (1990), and

United States v. Matlock, 415 U.S. 164 (1974).

       In Matlock, the court held that the voluntary consent of one occupant of an area

was sufficient to allow the search of an area that the occupant shares authority over when

the other occupant is not present. 415 U.S. at 170 (“the consent of one who possesses

common authority over premises or effects is valid as against the absent, nonconsenting

person with whom that authority is shared.”). The defendant in Matlock was in custody

in a squad car not far away from the premises to be searched. And in Rodriguez, the

Court extended this holding to entries and searches with the permission of a co-occupant

whom the police reasonably, but erroneously, believe to possess shared authority as an

occupant. 497 U.S. at 186. The defendant in Rodriguez was actually in the house, but

asleep at the time of the search. Id. at 179.

       In distinguishing these two cases from its holding, the Randolph Court admitted

that it was “drawing a fine line” between these situations, writing:

       if a potential defendant with self-interest in objecting is in fact at the door
       and objects, the co-tenant’s permission does not suffice for a reasonable
       search, whereas the potential objector, nearby but not invited to take part in
       the threshold colloquy, loses out. This is the line we draw, and we think the
       formalism is justified. So long as there is no evidence that the police have
       removed the potentially objecting tenant from the entrance for the sake of
       avoiding a possible objection, there is practical value in the simple clarity
       of complementary rules, one recognizing the co-tenant’s permission when
       there is no fellow occupant on hand, the other according dispositive weight
       to the fellow occupant’s contrary indication when he expresses it.

Randolph, 547 U.S. at 121-22 (emphasis added). And more recently, the Court noted that

Randolph is “limited to situations in which the objecting occupant is present” and


                                                12
explicitly held that “an occupant who is absent due to a lawful detention or arrest stands

in the same shoes as an occupant who is absent for any other reason.” Fernandez v.

California, 134 S. Ct. 1126, 1133-34 (2014).

       Here, there is no indication that the police removed Bulthuis from the scene

simply for the sake of avoiding a possible objection.       To the contrary, the police,

responding to a report of methamphetamine manufacturing by a man with Bulthuis’s first

name, were invited into Wireman’s home and given consent to search for Bulthuis.

When they discovered Bulthuis hiding in a closet, they removed him and found that he

had an active warrant for his arrest. Under these facts and circumstances, the voluntary

consent of the occupant, Wireman, was sufficient to allow the police to search the

premises. The police were under no obligation to approach Bulthuis and ask if he had an

objection to search. See Randolph, 547 U.S. at 121-22; Fernandez, 134 S.Ct. at 1334.

       In short, the trial court did not abuse its discretion in concluding that Wireman’s

consent to search her house and garage was voluntarily given, nor were the police

required to give Bulthuis an opportunity to object to the search after he had been taken

into custody in a police vehicle. Accordingly, the trial court properly admitted the

evidence of methamphetamine manufacturing seized during the consensual search of

Wireman’s home and garage.

                            II. Sufficiency of the Evidence

       Bulthuis next claims that the State presented insufficient evidence to support his

conviction for dealing in methamphetamine. In reviewing such a claim, our standard of

review is well settled:

                                           13
         When reviewing a claim of insufficient evidence, we neither reweigh the
         evidence nor judge the credibility of the witnesses. We consider only the
         evidence most favorable to the verdict and the reasonable inferences that
         can be drawn from this evidence. We will not disturb the jury’s verdict if
         there is substantial evidence of probative value to support it. A reviewing
         court respects the jury’s exclusive province to weigh conflicting evidence.

Fuentes v. State, 10 N.E.3d 68, 75 (Ind. Ct. App. 2014), trans. denied.

         Here, the State charged Bulthuis with dealing in methamphetamine as follows:

“On or about August, 2013, Dale Allen Bulthuis, III did knowingly or intentionally

manufacture methamphetamine, pure or adulterated.” Appellant’s App. p. 29. This

tracks the statutory language, which provides that “A person who . . . knowingly or

intentionally . . . manufactures . . . methamphetamine, pure or adulterated . . . commits

dealing in methamphetamine, a Class B felony[.]” Ind. Code § 35-48-4-1.1(a) (2013).

         Bulthuis admits that there was evidence establishing that someone had

manufactured methamphetamine in Wireman’s garage at “some unknown point in the

past,” but claims that “evidence of historical manufacturing” is insufficient to support his

conviction. Bulthuis notes that the police did not discover an “active” methamphetamine

lab and did not recover any pseudoephedrine, a precursor to the manufacture of

methamphetamine.3 In support of his claim, Bulthuis cites Vanzyll v. State, 978 N.E.2d

511 (Ind. Ct. App. 2012). In our opinion, however, this case supports the conclusion that

the State did present evidence sufficient to prove that Bulthuis manufactured

methamphetamine.




3
    See Ind. Code § 35-48-4-14.5(a)(2) (2013).
                                                 14
      In Vanzyll, the police executed a search warrant on the defendant’s residence and

discovered:

      liquid that tested positive for the presence of methamphetamine, a fuel can
      that tested positive for ammonia, a bottle which tested positive for
      hydrochloric acid gas, containers with white solid crystals, lye, and drain
      opener. In Vanzyll’s bedroom, the officers found identification, cash, a
      Ziploc bag with white residue, which tested positive for the presence of
      methamphetamine, digital scales, and a glass methamphetamine pipe. The
      officers also found remnants of a methamphetamine lab in a trash bag in the
      basement of the residence.

Id. at 514. On appeal, the defendant claimed that the evidence was insufficient to prove

that he manufactured methamphetamine because there was no evidence of an active

methamphetamine lab. This court rejected Vanzyll’s contention, noting first that the

statutory definition of “manufacture” broadly provides:

      (1) the production, preparation, propagation, compounding, conversion, or
      processing of a controlled substance, either directly or indirectly by
      extraction from substances of natural origin, independently by means of
      chemical synthesis, or by a combination of extraction and chemical
      synthesis, and includes any packaging or repackaging of the substance or
      labeling or relabeling of its container.

Id. at 517 (quoting Ind. Code § 35-48-1-18).

      In Vanzyll, the officers involved in the search testified at trial that the residence

smelled strongly of ammonia, a common trait of methamphetamine manufacturing. The

State also presented evidence that the items seized were commonly used in the

manufacture of methamphetamine. Vanzyll, however, did not cite to any case requiring

that there be evidence of an “active” methamphetamine lab to prove “manufacturing” as

defined by statute. Id. at 518. We therefore held that the evidence presented was

sufficient to support Vanzyll’s conviction because, “[a]lthough no law enforcement

                                           15
officer specifically testified that the methamphetamine lab was active, the evidence . . .

was sufficient for the jury to conclude that Vanzyll was in the process of manufacturing

methamphetamine, which had not yet been reduced to its final solid form.” Id. at 519.

      We reach a similar conclusion in the present case. Bulthuis was found hiding in a

home where the police later found items commonly used to manufacture

methamphetamine, including empty boxes of “cold packs,” lithium battery shavings,

empty bottles of starting fluid, camping fuel, drain cleaner, digital scales, pieces of

aluminum foil, coffee filters, and an HCl generator. The police also found a plastic bag

with a white residue which later tested positive as methamphetamine.           The State

presented testimony from an ISP detective that, based upon the evidence seized,

methamphetamine had been manufactured using the “one pot” method. Trial Tr. p. 282.

Further, both Bulthuis and Wireman had recently purchased relatively large quantities of

pseudoephedrine.    And when interviewed by the police, Bulthuis made statements

indicating that he had been involved with the manufacture of methamphetamine. Indeed,

he admitted that he obtained pseudoephedrine to make “a couple [of] extra bucks,” and

that the bottle found in the garage was “the last one.” Ex. Vol., State’s Ex. 74T, pp. 12,

14.

      From this, the jury could reasonably conclude that Bulthuis had been

manufacturing methamphetamine, whether or not the police discovered an “active” lab.

See Vanzyll, 978 N.E.2d at 517; see also Hill v. State, 825 N.E.2d 432, 437-38 (Ind. Ct.

App. 2005) (evidence sufficient to prove defendant manufactured methamphetamine,

even though no finished methamphetamine was found, where police did find a mirror

                                           16
with a small pipe on it, a handgun, several jars, starting fluid cans with holes in the

bottoms, an empty salt container, a coffee grinder, an aspirin bottle with pseudoephedrine

tablets, and a bottle of acetone). The State presented evidence sufficient to support

Bulthuis’s conviction for Class B felony dealing in methamphetamine.

                                     III. Restitution

       Lastly, Bulthuis contends that the trial court erred in ordering him to pay

restitution for the cleanup expenses incurred by the State in removing the items found in

Wireman’s garage that had been used to manufacture methamphetamine. Bulthuis cites

the opinion of this court in Edsall v. State, 983 N.E.2d 200, 208 (Ind. Ct. App. 2013),

reh’g denied. In that case, the defendant was ordered to pay the State over $19,000 in

restitution to cover the costs of the undercover investigation of the defendant. The

restitution in that case was purportedly authorized by the general restitution statute,

Indiana Code 35-50-5-3(a) (2013), which provides that “[i]n addition to any sentence

imposed under this article for a felony or misdemeanor, the court may, as a condition of

probation, or without placing the person on probation, order the person to make

restitution to the victim of the crime, the victim’s estate, or the family of a victim who is

deceased.” On appeal, we held that the State was not a “victim” for purposes of the

general restitution statute. Id. at 219. Bulthuis argues that the same is true here. We

disagree.

       In the present case, the trial court’s award of restitution was specifically

authorized by another restitution statute, which provides:



                                             17
       (a) In addition to any other penalty imposed for conviction of an offense
       under this chapter involving the manufacture or intent to manufacture
       methamphetamine, a court shall order restitution under IC 35-50-5-3 to
       cover the costs, if necessary, of an environmental cleanup incurred by a law
       enforcement agency or other person as a result of the offense.

       (b) The amount collected under subsection (a) shall be used to reimburse
       the law enforcement agency that assumed the costs associated with the
       environmental cleanup described in subsection (a).

Ind. Code § 35-48-4-17 (2013) (emphasis added). Under this statute, the trial court is

required to order the defendant to pay restitution to cover the costs of any environmental

cleanup incurred by the State as a result of the defendant’s manufacture of

methamphetamine.

       Here, the State submitted into evidence a document entitled “Clandestine Lab Cost

Estimator,” produced by the Methamphetamine Suppression Section of the ISP.

According to this document, the ISP incurred costs of $2,443.44 to clean up the

methamphetamine lab found in Wireman’s garage. Appellant’s App. p. 122. This is the

amount that the trial court ordered Bulthuis to pay in restitution to the State. As this is

not only permitted, but required by the relevant statute, we cannot say that the trial court

abused its discretion by ordering Bulthuis to pay restitution to cover the cleanup costs of

the garage lab where he had manufactured methamphetamine.

                                       Conclusion

       The trial court did not abuse its discretion in admitting into evidence the items

seized during the search of Wireman’s garage: Wireman voluntarily consented to the

search, and the police were not required to give Bulthuis, who was in custody in a police

car on an active warrant for his arrest, an opportunity to object to the search. The State

                                            18
presented evidence sufficient to support Bulthuis’s conviction for dealing in

methamphetamine: in addition to the presence of precursors and a manufacturing setting,

the police found methamphetamine residue, Bulthuis and Wireman had recently

purchased relatively large amounts of pseudoephedrine, and Bulthuis made statements

implicating himself in the manufacture of methamphetamine. The State was not required

to present evidence of an active methamphetamine lab. Lastly, the trial court’s restitution

order requiring Bulthuis to pay the State for the costs incurred during the cleanup of the

lab was specifically authorized, and indeed required, by the relevant restitution statute.

       Affirmed.

RILEY, J., and CRONE, J., concur.




                                             19